 



Exhibit 10.1
Form of Aquino Employment Agreement
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is dated
as of December 21, 2007 (the “Effective Date”), by and between RCN Corporation,
a Delaware corporation (the “Company”), and Peter D. Aquino (the “Executive”).
BACKGROUND
     Executive and the Company entered into an Employment Agreement dated as of
December 21, 2004. Executive possesses skills, experience and knowledge that
continue to be of significant value and importance to the Company. Accordingly,
the parties now desire to amend and restate the original Employment Agreement
according to the terms and conditions set forth in this Agreement.
AGREEMENT
     In consideration of the mutual covenants, agreements and conditions
contained in this Agreement, the parties agree as follows:
     1. Employment Term. Subject to the provisions of Section 6 of this
Agreement, the Company hereby agrees to employ Executive hereunder, and
Executive hereby agrees to be employed by the Company hereunder, in each case
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary thereof (the “Initial
Employment Term”), and as it may be extended in accordance with the terms of the
following sentence (the “Employment Term”), in each case subject to earlier
termination as provided in Section 6 hereof. Unless the Company or Executive has
provided notice in writing to the other party of its intention not to extend the
Employment Term (a “Non-Renewal Notice”) no later than 90 days before the third
anniversary of the Effective Date and on each succeeding anniversary thereof,
this Agreement shall automatically be extended for an additional 12 months from
the then scheduled expiration date.
     2. Duties.
          (a) During the Employment Term, Executive shall serve in an executive
capacity as the President and Chief Executive Officer of the Company. Executive
shall be a voting member of the Board on the Effective Date, and the Board shall
propose Executive for re-election to the Board throughout the Employment Term.
Executive shall perform the duties and responsibilities customarily exercised by
an individual serving in those positions in a corporation of the size and nature
of the Company. In performing such duties hereunder, Executive will report
directly to the Board of Directors of the Company (the “Board”). Executive shall
devote substantially all his business time, attention and skill to the
performance of such duties, services and responsibilities, and will use his best
efforts to promote the interests of the Company. Notwithstanding the foregoing,
Executive may (i) serve as a director, trustee or officer or otherwise
participate in not-for-profit charitable, educational, welfare, social,
religious and civic

1



--------------------------------------------------------------------------------



 



organizations, (ii)  with prior approval of the Board, serve as a director of no
more than two for-profit businesses or investment groups that are not
competitors of the Company, as determined by the Board in its discretion, and
(iii) acquire passive investment interests in one or more entities, to the
extent that such other activities do not inhibit or interfere with the
performance of Executive’s duties under this Agreement, or to the knowledge of
the Executive conflict in any material way with the business or policies of the
Company. Prior consent of the Board will be required if Executive is requested
to participate in more than two not-for-profit director, trustee, or
officer-level positions.
          (b) During the Employment Term, Executive’s principal location of
employment shall be at the Company’s executive offices in Northern Virginia,
except for customary business travel on behalf of the Company and its
affiliates.
          (c) Upon any termination of Executive’s employment with the Company,
Executive shall be deemed to have resigned from all other positions he then
holds as an employee or director or other independent contractor of the Company
or any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and Executive.
     3. Base Salary; Bonuses.
          (a) During the Employment Term, in consideration of the performance by
the Executive of the Executive’s obligations during the Employment Term
(including any service in any position with any subsidiary or affiliate of the
Company), the Company shall pay the Executive a base salary (the “Base Salary”)
at an annual rate of $600,000 for calendar year 2008. The Base Salary may be
increased, but not decreased, by the Compensation Committee of the Board (the
“Committee”) in its sole and absolute discretion. The Committee shall perform
annual reviews of the Executive after the end of each calendar year during the
Employment Term for purposes of determining any Base Salary increases. Base
Salary shall be payable in monthly or more frequent installments in accordance
with the Company’s then current practices and policies with respect to other
senior executives.
          (b) During the Employment Term, in addition to the payments of the
Base Salary set forth above, Executive shall be eligible to receive, in respect
of each calendar year during which the Employment Term is in effect, a
performance-based cash bonus at a target level of 100% of Base Salary (the
“Target Bonus”), based on the achievement of goals established with respect to
each calendar year by the Committee. The Board, based upon the recommendation of
the Committee, may, in its discretion, pay the Executive a bonus in addition to,
or in excess of, any bonus payable under this Section 3(b).
     4. Benefits.
          (a) During the Employment Term, the Executive shall be entitled to
participate in the employee benefit plans, policies, programs, perquisites and
arrangements now existing or established hereafter, as may be amended from time
to time, that are provided generally to similarly situated employees of the
Company to the extent the Executive meets the eligibility requirements for any
such plan, policy, program, perquisite or arrangement.

2



--------------------------------------------------------------------------------



 



          (b) The Company shall pay or reimburse the Executive for all
reasonable travel, entertainment and other business expenses actually incurred
or paid by the Executive in carrying out the Executive’s duties, services and
responsibilities under this Agreement during the Employment Term. The Executive
shall comply with the terms of any expense reimbursement policy adopted after
the date hereof that is applicable to executive officers of the Company.
          (c) During the Employment Term, the Executive shall be covered under
any directors and officers liability insurance policy maintained by the Company
and shall be party to any directors and officers liability indemnity agreement
offered by the Company to its directors and officers generally.
          (d) During the Employment Term, the Executive shall be eligible to
participate in all short-term and long-term incentive, stock option, restricted
stock, performance unit, savings, retirement and welfare plans, pension,
profit-sharing, or similar plan or program, and programs applicable generally to
employees and/or other senior executives of the Company and in any group
insurance, hospitalization, medical, dental, accident, disability or similar
plan or program of the Company now existing or established hereafter to the
extent that the Executive is eligible under the general provisions thereof. In
addition, during the Employment Term, the Executive shall be entitled to receive
other benefits generally available to all senior executives of the Company to
the extent the Executive is eligible under the general provisions thereof.
     5. Equity Awards.
          (a) Initial RSU Award. The Committee has approved a grant to the
Executive, effective as of the Effective Date, of an award of restricted stock
units (the “Initial RSU Award”) with respect to 160,000 shares of common stock,
par value $0.01 per share (“Stock”), under the terms of the Company’s 2005 Stock
Compensation Plan (including any amended or successor stock plan, the “Stock
Plan”). One-third (1/3) of the shares subject to the Initial RSU Award shall
vest and become payable on each of first three anniversaries of the Effective
Date provided the Executive is employed by the Company on each such vesting
date.
          (b) Annual Award Eligibility. The Executive shall be eligible to
receive annual awards of equity incentives under the Stock Plan in 2008 and in
future calendar years during the Employment Term (the “Annual Awards”), as
determined by the Committee in its discretion. The Annual Awards, if any, shall
be determined with reference to a targeted value of two (2.0) times the amount
of the Base Salary plus the 100% Target Bonus under Section 3(b) above, provided
that the Committee may make Annual Awards of greater or less than such targeted
value in its discretion. The Annual Awards, if any, would be allocated as not
less than 25% as restricted stock units (“RSUs”) with performance vesting, and
not more than 75% as stock options (“Options”) with time vesting, with the
Committee to determine the final allocation of RSUs, Options or other equity
awards in its discretion. For purposes of such allocation, the value of each
award would be determined based on the valuation methodology determined by the
Committee in its discretion. Any Annual Awards would become vested over a period
not to exceed 36 months from the date of grant. Any performance goals applicable
to the Annual Awards would be established and applied by the Committee in its
discretion in accordance with the terms of the Stock Plan in a manner intended
to comply with the requirements for “performance based compensation” under
Section 162(m) of the Internal Revenue Code, as

3



--------------------------------------------------------------------------------



 



amended (the “Code”). Any Options would have an exercise price equal to the fair
market value (as defined in the Stock Plan) of the Stock on the date of grant
and have a maximum term of seven years.
          (c) General Terms of Awards. The Initial RSU Award and any Annual
Awards shall be subject to forfeiture until vested as provided herein. The
Initial RSU Award and any Annual Awards shall be nontransferable except for
permitted transfers as approved by the Committee pursuant to the terms of the
Stock Plan. Upon a Change in Control, the unvested portion of the Initial RSU
Award and any Annual Awards then held by the Executive shall become fully vested
and, in the case of Options, exercisable. The terms of the Initial RSU Award and
any Annual Awards shall otherwise be set forth in award agreements to be
approved by the Committee in accordance with the terms of the Stock Plan and
consistent with the terms of this Agreement. If the Company does not have
sufficient shares of Stock authorized or reserved for issuance under the Stock
Plan on the date of grant of any equity awards required or determined to be made
under this Section 5, then the Company shall notify the Executive of such fact
and the Company and the Executive shall mutually agree as to an acceptable
replacement compensation arrangement.
          (d) Other Equity Awards. The Executive has previously been granted an
award of restricted stock and an award of stock options pursuant to Section 5 of
the Employment Agreement with Executive dated as of December 31, 2004 (together,
the “Prior Awards”). The terms of the Prior Awards shall be as set forth in such
Section 5, in any applicable award agreement and as otherwise specifically
provided in this Agreement. The Committee may grant the Executive equity awards
under the Stock Plan in addition to those provided in this Section 5 in such
amounts and on such terms as determined by the Committee in its discretion.
     6. Termination of the Employment Term.
          (a) The Executive’s employment with the Company and the Employment
Term shall terminate upon the earliest to occur of:
               (i) the death of the Executive;
               (ii) the termination of the Executive’s employment by the Company
by reason of the Executive’s Disability;
               (iii) the termination of the Executive’s employment by the
Company for Cause or without Cause;
               (iv) the termination of the Executive’s employment by the
Executive without Good Reason upon 60 days written notice or for Good Reason in
accordance with this Agreement; and
               (v) the expiration of the Employment Term.

4



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, the following terms shall have the
following meanings:
               (i) “Cause” shall mean that the Board has made a good faith
determination, after providing the Executive with reasonably detailed written
notice and a reasonable opportunity to be heard on the issues at a Board
meeting, that any of the following has occurred:
                    (1) the willful and continued failure by the Executive to
substantially perform his material duties to the Company (other than due to
mental or physical disability) after written notice from the Company;
                    (2) the Executive has engaged in misconduct that has
resulted in demonstrable damage to the business or reputation of the Company or
its subsidiaries;
                    (3) the Executive has been convicted of, or pleaded nolo
contendere to, a misdemeanor involving moral turpitude or a felony;
                    (4) the Executive has engaged in fraud against the Company
or misappropriated Company property (other than incidental property); or
                    (5) the Executive has materially violated any written policy
of the Company or its subsidiaries that has been distributed company-wide,
including any written code of conduct applicable to senior executives of the
Company or members of the Board.
                    (6) “Cause” does not include the non-renewal of this
Agreement at the conclusion of its Employment Term or upon any extension
thereof.
               (ii) “Change in Control” of the Company has the meaning set forth
in the Stock Plan.
               (iii) “Disability” of the Executive shall have occurred if, as a
result of the Executive’s incapacity due to physical or mental illness as
determined by a physician selected by the Executive, and reasonably acceptable
to the Company, the Executive shall have been substantially unable to perform
his duties hereunder for six consecutive months, or for an aggregate of 180 days
during any period of twelve consecutive months.
               (iv) “Good Reason” shall mean the occurrence, without the
Executive’s express prior written consent, of any one or more of the following:
               (1) a material diminution of, or material reduction or material
adverse alteration in, the Executive’s positions, titles, duties, or
responsibilities from, or the assignment to the Executive of duties inconsistent
with, those set forth in Section 2(a) (or as subsequently amended with the
consent of the Executive);
               (2) a material breach of the Agreement by the Company that
continues after the reasonable notice and opportunity to cure;

5



--------------------------------------------------------------------------------



 



               (3) a reduction by the Company of the Executive’s Base Salary or
Target Bonus percentage;
               (4) failure of the Board to nominate the Executive as a voting
member of the Board; and
               (5) involuntary relocation to a principal location of employment
outside of Northern Virginia;
               The parties specifically agree that the occurrence of a Change in
Control shall not, by itself, constitute “Good Reason,” and that Good Reason
shall exist after a Change in Control only if the Company affirmatively takes
actions that satisfy one of the events described above.
     7. Termination Procedures.
          (a) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive during the Employment Term (other
than pursuant to Sections 6(a)(i) and 6(a)(v)) shall be communicated by written
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice indicating the specific termination
provision in this Agreement relied upon and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under that provision.
          (b) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is terminated
pursuant to Section 6(a)(ii), 30 days after the date of receipt of the Notice of
Termination (provided that the Executive does not return to the substantial
performance of his duties on a full-time basis during such 30-day period),
(iii) if the Executive’s employment is terminated pursuant to Section 6(a)(v),
the date of expiration of the Employment Term, and (iv) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within 30 days after the giving of such
notice) set forth in such Notice of Termination or as otherwise required under
this Agreement.
     8. Termination Payments.
          (a) Upon any termination of the Executive’s employment, he shall be
entitled to payment of any earned but unpaid portion of the Base Salary, bonus,
benefits and unreimbursed business expenses, in each case with respect to the
period ending on the Date of Termination.
          (b) In addition to the payments and benefits provided in Section 8(a),
if the Executive’s employment is terminated (x) by the Company without Cause
(other than due to death or Disability) or (y) by the Executive for Good Reason,
or (z) by the Executive immediately after the expiration of the Initial
Employment Term due to the Company’s provision of a Non-Renewal Notice, then:

6



--------------------------------------------------------------------------------



 



     (i) the Company shall pay the Executive the Severance Payments in equal
monthly installments beginning with the month following the month in which the
Date of Termination occurs for the duration of the applicable Severance Period;
     (ii) the Company shall provide the Executive with continued medical
coverage at active-employee rates for the duration of the applicable Severance
Period or, if earlier, until the Executive receives subsequent employer-provided
coverage; and
     (iii) the Executive shall vest as of the Date of Termination in the portion
of the Equity Awards that would otherwise have become vested during the
applicable Severance Period, with the vested portion of any stock options
remaining exercisable for the shorter of the one-year period following the
Executive’s Date of Termination and the remainder of the original term.
          For purposes of this Section 8(b), the “Severance Payments” shall be
an amount equal to 1/12 the sum of the Executive’s Base Salary and 100% Target
Bonus, in each case as in effect on the Executive’s Date of Termination; the
“Severance Period” shall be a number of months that for purposes of clauses
(x) and (y) above shall be 24 months and that for purposes of clause (z) above
shall be 12 months; and the “Equity Awards” shall be the portion of the Initial
RSU Award, the Annual Awards, if any, and the Prior Awards, as set forth in
Section 5 hereof.
          Payment of the Severance Payments and other benefits provided under
this Section 8(b) shall be conditioned upon the Executive’s execution and
delivery of an irrevocable general release in form satisfactory to the Company
and the Executive. To the extent required to comply with Section 409A of the
Code, payments and benefits under this Section 8 shall be delayed for six months
following the Date of Termination.
     9. Confidential Information; Noncompetition; Nonsolicitation;
Nondisparagement.
          (a) Confidential Information. Except as may be required or appropriate
in connection with his carrying out his duties under this Agreement, the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
the Executive shall cooperate with the Company in obtaining a protective order
at the Company’s expense against disclosure by a court of competent
jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform his duties hereunder, any trade secrets, confidential
information, knowledge or data relating to the Company, its affiliates or any
businesses or investments of the Company or its affiliates, obtained by the
Executive during the Executive’s services to the Company that is not generally
available public knowledge (other than by acts by the Executive in violation of
this Agreement).
          (b) Noncompetition. The Executive shall not engage in or become
associated with any Competitive Activity during the Non-Compete Period, each as
defined below. For purposes of this Section 9(b), the “Non-Compete Period” shall
be the Employment Term and the

7



--------------------------------------------------------------------------------



 



period until the second anniversary of the termination or expiration of the
Employment Term for any reason; provided that, in the event of expiration of the
Initial Employment Term as described in clause (z) of Section 8(b) hereof
(non-renewal by the Company), the Non-Compete Period shall be the Initial
Employment Term and the period until the first anniversary of the expiration of
the Initial Employment Term. For purposes of this Section 9(b), a “Competitive
Activity” shall mean (i) any business in the Restricted Territory that is
engaged in providing cable television services, Internet access, Internet
telephony and landline telephony and any business that is otherwise
characterized as “metro competitive local exchange carrier”; (ii) any business
in the Restricted Territory that the Company has entered into or is actively
considering entering into (as set forth in an approved business plan of the
Board) as of the Executive’s Date of Termination; and (iii) Verizon
Communication Inc., Time Warner Cable (a division of Time Warner Inc.), Comcast
Corporation, Southwestern Bell Telephone, L.P., and their respective affiliates
and successors, in respect of any of their U.S. domestic operations. For
purposes of items (i) and (ii) above, the term “Restricted Territory” refers to
the following geographic locations: the metropolitan areas of New York City, New
York, Washington, D.C., Boston, Massachusetts, Chicago, Illinois, and
Philadelphia, Pennsylvania. For this purpose, the Executive shall be considered
to have become “engaged in or associated with a Competitive Activity” if he
becomes involved as an owner, employee, officer, director, independent
contractor, agent, partner, advisor, or in any other capacity calling for the
rendition of the Executive’s personal services for or on behalf of any business
engaged in a Competitive Activity in the Restricted Territory; provided that the
Executive shall not be prohibited from (a) owning less than two percent of any
publicly traded corporation, whether or not such corporation is in competition
with the Company or (b) serving as a director of a corporation or other entity
the primary business of which is not a Competitive Activity, if approved by the
Board in accordance with Section 2(a) above. If, at any time, the provisions of
this Section 9(b) shall be determined to be invalid or unenforceable, by reason
of being vague or unreasonable as to area, duration or scope of activity, this
Section 9(b) shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Executive agrees that this Section 9(b) as so amended
shall be valid and binding as though any invalid or unenforceable provision had
not been included herein. Until the second anniversary of the Executive’s Date
of Termination, the Executive shall be required to provide a copy of this
Section 9 to any person or entity with respect to which the Executive may become
associated in any capacity. Notwithstanding the foregoing, the Non-Compete
Period for purposes of this Section 9(b) shall end on the first anniversary of
the Executive’s Date of Termination if the Executive voluntarily terminates
employment immediately after the expiration of the Agreement due to the
Company’s provision of a Non-Renewal Agreement. Notwithstanding the foregoing,
the Executive may request that the Board consent to the waiver of the
application of this Section 9(b) with respect to the Executive’s association
during the Non-Compete Period with any cable television company that is not in
direct competition (as determined in good faith by the Board) with any actual or
planned operations of the Company or its affiliates. If the Board so consents
(which such consent shall not unreasonably be withheld), the Company shall
immediately be released from any obligation to make Severance Payments to the
Executive and all Company obligations under Section 8(b) shall immediately
terminate.

8



--------------------------------------------------------------------------------



 



          (c) Nonsolicitation. During the Employment Term, and for 24 months
after the Executive’s Date of Termination, the Executive shall not, directly or
indirectly, (1) solicit for employment by other than the Company any person
(other than any personal secretary or assistant hired to work directly for the
Executive) employed by the Company or its affiliated companies as of the Date of
Termination, (2) solicit for employment by other than the Company any person
known by the Executive (after reasonable inquiry) to be employed at the time by
the Company or its affiliated companies as of the date of the solicitation or
(3) solicit any customer or other person with a business relationship with the
Company or any of its affiliated companies to terminate, curtail or otherwise
limit such business relationship.
          (d) Nondisparagement. During the Employment Term and thereafter, each
party shall not, directly or indirectly, make or publish any disparaging
statements (whether written or oral) regarding the Company or any of its
affiliated companies or businesses, or the affiliates, directors, officers,
agents, principal stockholders or customers of any of them.
          (e) Injunctive Relief. In the event of a breach or threatened breach
of this Section 9, each party agrees that the non-breaching party shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the parties acknowledging that damages
would be inadequate and insufficient.
     10. Reimbursement of Legal Fees. The Company shall reimburse the Executive
for all reasonable legal fees and expenses incurred in connection with the
negotiation and execution of this Agreement up to a maximum of $10,000.
     11. Compliance with Section 409A. It is intended that the terms of this
Agreement will comply with Section 409A of the Code to the extent applicable,
and will be interpreted and construed on a basis consistent with such intent.
The Company shall not be liable to the Executive for any additional tax or other
damages in the event of any failure to comply with Section 409A of the Code.
     12. Dispute Resolution. Except as set forth in Section 9(e), any
controversy or claim arising out of or relating to this Agreement or the making,
interpretation or breach thereof shall be settled by arbitration in Fairfax
County, Virginia, by three arbitrators in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof, and any party to the arbitration may institute proceedings in any court
having jurisdiction for the specific performance of any such award. The powers
of the arbitrator shall include, but not be limited to, the awarding of
injunctive relief.
     13. Representations. The Executive represents and warrants that (i) he is
not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Agreement and (ii) he is
not otherwise unable to enter into and fully perform his obligations under this
Agreement.

9



--------------------------------------------------------------------------------



 



     14. Successors; Binding Agreement.
          (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred, except that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall include any successor to its business and/or assets (by merger,
purchase or otherwise) which executes and delivers the agreement provided for in
this Section 14 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
          (b) Executive’s Successors. No rights or obligations of the Executive
under this Agreement may be assigned or transferred by the Executive other than
his rights to payments or benefits hereunder, which may be transferred only by
will or the laws of descent and distribution. Upon the Executive’s death, this
Agreement and all rights of the Executive hereunder shall inure to the benefit
of and be enforceable by the Executive’s beneficiary or beneficiaries, personal
or legal representatives, or estate, to the extent any such person succeeds to
the Executive’s interests under this Agreement. If the Executive should die
following his Date of Termination while any amounts would still be payable to
his hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Executive, or otherwise to
his legal representatives or estate.
     15. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive, at his residence address most recently filed with the
Company;
and
If to the Company, at is then current corporate headquarters, attention: General
Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     16. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be

10



--------------------------------------------------------------------------------



 



performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersede
all prior agreements including the Consulting Agreement between the parties
hereto, promises, covenants, arrangements, communications, representations and
warranties, whether oral or written, by any officer, employee or representative
of any party hereto in respect of such subject matter.
     20. Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
     21. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
     22. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without regard to its conflicts of law principles. Each of the
parties agrees that if any dispute is not resolved by the parties pursuant to
Section 12, such dispute shall be resolved only in the courts of the
Commonwealth of Virginia sitting in Fairfax County, Virginia or the United
States District Court for the Eastern District of Virginia or the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties
irrevocably and unconditionally (a) submits for itself in any proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the
Commonwealth of Virginia sitting in Fairfax County, Virginia, the United States
District Court for the Eastern District of Virginia or the appellate courts
having jurisdiction of appeals in such courts, and agrees that all claims in
respect of any such proceeding shall be heard and determined in such Virginia
court or, to the extent permitted by law, in such federal court; (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 15; and
(e) agrees that nothing in this Agreement shall

11



--------------------------------------------------------------------------------



 



affect the right to effect service of process in any other manner permitted by
the laws of the Commonwealth of Virginia.
     23. Additional Payments.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
(including, without limitation, the accelerated vesting of equity awards held by
the Executive) (collectively, the “Company Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
amount of such Company Payments shall be automatically reduced to an amount one
dollar less than the amount that would subject the Executive to such Excise Tax
(the “Safe Harbor Limit”); provided that if the Company Payments exceed the Safe
Harbor Limit by more than 10% of the Safe Harbor Limit, then the Executive shall
instead be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the payments.
          (b) All determinations required to be made under this Section 23,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm selected
by the Company (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Company and the Executive within
15 business days of the receipt of notice from the Executive that there has been
a Company Payment or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 23, shall be paid by
the Company to the Executive within 15 days of the receipt of the Accounting
Firm’s determination. Absent manifest error, any determination by the Accounting
Firm shall be binding upon the Company and the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,

12



--------------------------------------------------------------------------------



 



               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 23, the
Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to this
Section 23, the Executive becomes entitled to receive any refund with respect to
the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after payment by the Company of an amount on the Executive’s
behalf pursuant to this Section 23, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then the
amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

13



--------------------------------------------------------------------------------



 



          (e) Notwithstanding any other provision of this Section 23, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding and payment.
     24. Beneficiaries. Whenever this Agreement provides for any payment to the
Executive’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Executive may designate by written notice to the Company.
The Executive shall have the right to revoke any such designation and to
redesignate a beneficiary or beneficiaries by written notice to the Company (and
to any applicable insurance company) to such effect.
     25. No Offset. Neither the Company nor the Executive shall have any right
to offset any amounts owed by one party hereunder against amounts owed or
claimed to be owed to such party, whether pursuant to this Agreement or
otherwise, and the Company and the Executive shall make all the payments
provided for in this Agreement in a timely manner.
[The next page is the signature page.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      RCN CORPORATION    
 
               
 
  By:                               Name and Title:        
 
         
 
        EXECUTIVE    
 
                              Peter D. Aquino    

15